Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of July 16,
2006, by and among Integrated Electrical Services, Inc., a Delaware corporation
(the “Company”), and Tontine Capital Overseas Master Fund, L.P., a Cayman
Islands limited partnership (the “Purchaser”).

WHEREAS, the Purchaser desires to purchase shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”) having a value of $1,000,000, and
the Company desires to sell such shares to Purchaser.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained in this Agreement and for other good and valuable
consideration, the sufficiency of which is acknowledged, the parties agree as
follows:

ARTICLE 1

PURCHASE OF SHARES

1.1        Purchase of Shares. Subject to the terms and conditions in this
Agreement, the Purchaser agrees to pay to the Company $1,000,000 (the
“Proceeds”), and the Company agrees to sell to Purchaser shares of Common Stock
having a value of $1,000,000, calculated on a price per share of Common Stock
equal to the closing price of the Common Stock on the last trading day
immediately prior to the Closing Date (as defined below), as quoted on the
Nasdaq Stock Market (the “Purchased Shares”), provided that no fractional shares
of Common Stock shall be issued to the Purchaser. If the issuance of the
Purchased Shares would otherwise result in the issuance of a number of shares of
Common Stock that is not a whole number, the actual issuance of shares of Common
Stock to the Purchaser shall be rounded as follows: (a) fractions of one-half or
greater shall be rounded to the next higher whole number and (b) fractions of
less than one-half shall be rounded to the next lower whole number, with no
further payment therefor.

1.2        Use of Proceeds. The Company shall use the Proceeds solely to make
additional investments in three equal installments in Energy Photovoltaics, Inc.
(“EPI”) in connection with the exchange by the Company of indebtedness owed to
it by EPI for common stock of EPI. The Company shall consummate such transaction
with EPI and invest one-third of the Proceeds in EPI as soon as practicable on
or after the Closing Date (the “First Investment Date”). The Company shall
invest the second one-third of the Proceeds in EPI on or about one month after
the First Investment Date and the Company shall invest the final one-third of
the Proceeds in EPI on or about two months after the First Investment Date.

1.3        Closing. On July 17, 2006 or such other date agreed to by the Company
and Purchaser (the “Closing Date”), Purchaser shall pay the Proceeds by wire
transfer of immediately available funds to an account designated by the Company,
and the Company shall enter into its stock ledger book the issuance of the
Purchased Shares to the Purchaser. The Company shall deliver to the Purchaser
stock certificate(s) representing the Purchased Shares on or as soon as
practicable following the Closing Date.

 

 


--------------------------------------------------------------------------------



 

 

1.4        Registration Rights. The Company acknowledges that the Purchased
Shares are subject to the Registration Rights Agreement, dated May 12, 2006
(“Registration Rights Agreement”), by and among the Company, Southpoint Master
Fund, L.P. and the Purchaser and certain of its affiliates, and that the
Purchased Shares are “Registrable Securities,” as defined in the Registration
Rights Agreement.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser that:

2.1        Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.

2.2        Authorization and Validity. (a) The Company has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, (b) upon the execution and delivery hereof, this
Agreement will be valid, binding and enforceable against the Company in
accordance with its terms, and (c) the execution and delivery of this Agreement
does not and will not contravene, conflict with, violate or constitute a default
under (i) the certificate of incorporation or by-laws of the Company or (ii) any
applicable law, rule, regulation, judgment, decree or order to which the Company
is a party or is bound or which is binding upon or applicable to all or any
portion of the Company’s properties or assets.

2.3        Issuance of the Common Stock. The Common Stock to be issued hereunder
will be duly authorized, validly issued, fully paid and non-assessable, and free
and clear of all liens, preemptive rights, rights of first refusal, subscription
and similar rights.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Purchaser represents and warrants to the Company that:

3.1        Organization; Authority. The Purchaser is a limited partnership duly
organized, validly existing and in good standing under the laws of the Cayman
Islands.

3.2        Authorization and Validity. (a) The Purchaser has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and (b) upon the execution and delivery hereof, this Agreement will
be valid, binding and enforceable against the Purchaser in accordance with its
terms.

3.3        Accredited Investor. The Purchaser is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”), and is acquiring the Purchased Shares for investment for its
own account, with no present intention of dividing its participation with others
or reselling or otherwise distributing the same in violation of the Securities
Act or any applicable state securities laws.

 

 

2

 


--------------------------------------------------------------------------------



 

 

ARTICLE 4

CONDITION TO CLOSING

4.1        Closing Condition. The obligations of each of the Company and
Purchaser to consummate the transactions contemplated hereunder are subject to
the fulfillment, prior to or on the Closing Date, of the following condition:
the Company shall have received the requisite consents of the lenders to the
Company, in form and substance reasonably acceptable to the Company and the
Purchaser.

ARTICLE 5

MISCELLANEOUS PROVISIONS

5.1        Transfer Restrictions. Purchaser acknowledges and agrees that any
certificate(s) representing the Purchased Shares shall bear a legend in
substantially the following form:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE
TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

5.2

Amendments; No Waivers.

(a)        Any provisions of this Agreement may be amended or waived if, such
amendment or waiver is in writing and signed by the Company and the Purchaser,
or in the case of a waiver, by the party against whom the waiver is to be
effective.

(b)        No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

5.3        Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
written consent of the other party.

5.4        Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of Delaware without regard to conflict of
laws principles.

 

 

3

 


--------------------------------------------------------------------------------



 

 

5.5        Notices. All notices required to be given under this Agreement will
be in writing and will be delivered personally, sent by express courier service
(charges prepaid) or sent by registered or certified mail, return receipt
requested, postage prepaid and will be deemed to have been given when so
delivered, one business day after being so sent or three business days after
being so deposited in the U.S. Mail (i) to the Company, at its principal
executive offices and (ii) to the Purchaser, at the Purchaser’s address as it
appears in the records of the Company (unless otherwise indicated by the
Purchaser).

5.6        Headings. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not affect in any way the meaning or interpretation of
this Agreement.

5.7        Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

5.8        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

5.9        Entire Agreement; Third-Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement, and is not intended to confer upon any person,
other than the parties hereto, any rights or remedies.

[Signature page follows]

 

4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

INTEGRATED ELECTRICAL SERVICES, INC.

By: /s/ David A. Miller

Name: David A. Miller

Title: Chief Financial Officer

TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.

By: Tontine Capital Overseas GP, L.L.C., its general partner

By /s/ Jeffrey L. Gendell

Name: Jeffrey L. Gendell

Title: Managing Member

 

 

 

 

 